DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 4/21/21. Claims 1, 3 and 9 has been amended. Claims 1, 6 – 8 and 10 - 21 have been cancelled. Claims 22 – 34 have been added. Claims 2 – 5, 9 and 22 - 34 are now pending.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 4/21/21.   

REASONS FOR ALLOWANCE
Claims 2 – 5, 9 and 22 - 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest reference of GRIFFIN (US 2008/0009831).
GRIFFIN discloses a system comprising a catheter comprising a polyurethane shape memory polymer (SMP), failing to teach that the SMP is a foam. GRIFFIN’s polyurethane is a thermoplastic, failing to teach a thermoset polyurethane. GRIFFIN discloses fluids in general and saline as an example, failing to teach the claimed DMSO. GRIFFIN discloses that the catheter is temporarily included in the patient, failing to teach an embolic foam configured for implantation within a patient’s vasculature. GRIFFIN additionally fails to teach that the catheter is releasably coupled to the polyurethane. GRIFFIN is silent whether the SMP is open cell and aliphatic. GRIFFIN’s polyurethane catheter has a Tg that allows the catheter to be stiff at body temperature and warmed using a fluid to become flexible, failing to teach plasticization with a fluid to drop the Tg.

The closest prior art of record fails to teach or render obvious the claimed system comprising: a SMP foam that transitions from a secondary shape to a primary shape when the foam is heated above its glass transition temperature (Tg); a solvent including dimethyl sulfoxide (DMSO); and a catheter releasably coupled to the foam, the foam being compressed into its secondary shape; wherein the Tg is above 38oC when the foam is dry; wherein the solvent is configured to plasticize the foam so the Tg itself drops below 38oC when the solvent is applied to the foam; wherein the foam: (a) is a thermoset polymer; (b) includes a reaction product of at least one diisocyanate; (c) is open cell, (d) is aliphatic, and (e) is an embolic foam configured for implantation within a patient's vasculature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765